Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 1 of 22 PageID #: 1231




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

JEFFERY S. RICHARDSON,                         )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )       Case No. 4:19-cv-2364-SNLJ
                                               )
STANLEY PAYNE,                                 )
                                               )
               Defendant.                      )

                             MEMORANDUM AND ORDER

       This case is a petition under 28 U.S.C. § 2254 for writ of habeas corpus. Petitioner

Jeffery S. Richardson is an inmate at the Eastern Reception Diagnostic Correctional

Center in Bonne Terre, Missouri. In 2013, Richardson was convicted by a jury on one

count of first-degree assault, in violation of Section 565.050 RSMo, and one count of

armed criminal action, in violation of Section 571.015 RSMo. The trial court sentenced

Richardson to 20 years’ imprisonment on both counts, to run concurrently. The

conviction and sentence were affirmed on direct appeal (Resp. Ex. C), Richardson’s Rule

29.15 motion was denied by the trial court (Resp. Ex. J, pp. 62-70), and the Rule 29.15

denial was affirmed on appeal (Resp. Ex. H).

       In his petition before this Court, Richardson raises four grounds for relief: 1)

ineffective assistance of counsel—failing to investigate and present evidence regarding

the side effects of a drug known as “Effexor”; 2) trial error in the refusal to instruct the

jury on self-defense; 3) ineffective assistance of counsel—failing to object to



                                               1
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 2 of 22 PageID #: 1232




prosecutorial misconduct; and 4) ineffective assistance of counsel—failing to rehabilitate

the testimony of Officer Stevens.

       This Court will deny the petition. Richardson raised the first three grounds for

relief in state court, which were denied on the merits. On those claims, this Court will

defer to the decision of the Missouri Court of Appeals under 28 U.S.C. § 2254(d). On the

fourth ground for relief, it was procedurally defaulted—having not been raised either to

the trial court or the Missouri Court of Appeals—and any blame placed on counsel for

failing to raise it does not excuse the default because the claim, even if it were made, has

no merit.

I. STATEMENT OF EXHIBITS

       In support of this memorandum, this Court cites the following exhibits as set out

in the response to show cause, ECF #12.

        1. Respondent’s Exhibit A is Richardson’s brief on direct appeal.

        2. Respondent’s Exhibit C is a copy of the Missouri Court of Appeals’
           decision affirming the conviction and sentence.

        3. Respondent’s Exhibit J is a copy of the legal file from Richardson’s
           state post-conviction appeal.

        4. Respondent’s Exhibit F is Richardson’s brief on post-conviction
           appeal.

        5. Respondent’s Exhibit G is a copy of the State’s brief on post-
           conviction appeal.

        6. Respondent’s Exhibit H is a copy of the Missouri Court of Appeals’
           decision affirming the denial of post-conviction relief.




                                             2
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 3 of 22 PageID #: 1233




II. BACKGROUND

       “In a proceeding instituted by an application for a writ of habeas corpus by a

person in custody pursuant to the judgment of a State court, a determination of a factual

issue made by a State court shall be presumed to be correct. The applicant shall have the

burden of rebutting the presumption of correctness by clear and convincing evidence.” 28

U.S.C. 2254(e). During Richardson’s direct appeal, the Missouri Court of Appeals

summarized the relevant facts and procedural background as follows:

       On September 12, 2011, Appellant stopped at a convenience store at
       approximately 9:00 p.m. while on his way home. Appellant parked his
       mother’s GMC Yukon in front of the store, entered the store and purchased
       a six-pack of beer.

       While Appellant was inside, Marvin Huntley and his cousin, Ricky Bolden,
       arrived at the same store in Bolden’s car. Bolden parked two spaces to the
       left of Appellant’s vehicle. Bolden went into the store while Huntley
       remained in the passenger seat.

       Huntley testified Appellant came out of the store, stared at him briefly, and
       then approached him. Huntley stated Appellant introduced himself and
       asked Huntley for marijuana. When Huntley responded that he did not
       “smoke,” Appellant said something to him about how “[he] just ran from
       the police” and asked him a strange question. Huntley testified he did not
       know how to respond so he asked Appellant for a lighter. Appellant,
       however, testified he was walking to his car after leaving the store when
       Huntley called him over and asked for a lighter.

       Appellant then walked back to the Yukon, put his beer inside and retrieved
       his lighter for Huntley. Appellant handed the lighter to Huntley, who lit his
       cigarette and returned the lighter to Appellant. Appellant returned to his
       vehicle. Appellant testified he sat in his vehicle for a minute because he
       was going to light a cigarette.

       At this time, Bolden came back to the car and asked Huntley for some
       change to buy Huntley cigarettes. Huntley told Bolden about his interaction
       with Appellant and pointed Appellant out to Bolden. Bolden told Huntley
       to “forget that white man” and walked back into the store.

                                             3
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 4 of 22 PageID #: 1234




      Appellant testified he saw Huntley turn toward him and heard Huntley say
      something that he did not understand. Appellant thought Huntley had asked
      for help changing a tire or “something.” Appellant testified he got out of his
      vehicle and walked over to Bolden’s car while looking at the tires. At the
      same time, Huntley got out of the car to tell Bolden to “come on” so they
      could leave.

      Appellant testified he followed Huntley around the car, looking at the tires
      of Bolden’s car, because he thought Huntley was leading him around the
      front of the car. Appellant testified when he saw none of the tires were flat,
      he became confused about where Huntley was going. Appellant asked
      Huntley what Huntley had said to him. Huntley told Appellant he did not
      say anything, or “no bull crap,” told Appellant to leave him alone and
      turned away from Appellant.

      Huntley testified Appellant kept approaching him so he turned around to
      face Appellant and backed away from Appellant. Appellant kept asking
      Huntley what he had said. Huntley testified it was an awkward situation, he
      was uncomfortable, and he felt that Appellant would not leave him alone.
      Huntley testified Appellant kept coming towards him and Huntley thought
      “something” was going to happen so he defended himself by slapping
      Appellant.

      Appellant testified Huntley hit him with his left hand and Appellant saw a
      bright flash and Huntley’s right hand go down. Appellant testified he
      thought Huntley was going for a weapon and he “went into survival mode”
      because he felt his life was in danger. Appellant testified he panicked
      because he did not know what Bolden, who was inside the store, was going
      to do and “[t]his guy went crazy on me for no reason, [I was] trying to help
      him out.” Appellant immediately drew his gun from his pocket and fired it.
      Appellant testified that after the first shot, Huntley raised his arms up and it
      seemed like Huntley started to lunge at him again so he fired a second shot.

      Appellant testified he actually never saw Huntley with a weapon or a gun.
      Rather, Appellant saw a bright light, and Huntley’s hand go down and
      Appellant “thought he was going for a weapon.” Appellant testified he
      believed Huntley was armed “[b]ecause why would somebody attack you
      right out in front of the store unless -- I just panicked, you know. I figured I
      was in big trouble and I thought he was just going to cause me real
      damage.”



                                             4
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 5 of 22 PageID #: 1235




       The entire incident was recorded on the convenience store’s security
       camera and was admitted at trial. The video shows that in the seconds after
       Huntley struck Appellant and Appellant grabbed his gun, Huntley took
       several steps backward before coming to a stop with his arms to his sides
       while Appellant took several steps toward Huntley with his gun pointed at
       Huntley. The video shows Appellant firing one shot while Huntley was
       standing and the second shot as Huntley fell backward to the ground and as
       Appellant began to turn and walk away.

       After shooting Huntley, Appellant immediately got into the Yukon and
       drove to his mother’s home, where he parked the vehicle behind a pickup
       truck in the driveway. Appellant changed his pants and shoes. Officer John
       Stevens, who received a broadcast about the shooting and a description of
       the Yukon, spotted the Yukon parked in the driveway of Appellant’s
       mother’s house and made contact with Appellant. When Stevens inquired
       about the last person to drive the vehicle, Appellant stated his friend
       “Chris” was the last person to drive the car but could not provide any
       additional information about Chris. Another officer responded to the home
       and recognized Appellant from the video surveillance he had reviewed
       earlier at the store. The officer arrested Appellant and found Appellant’s
       shorts, a wallet with a debit card matching the card used at the convenience
       store, and a six-pack of beer in the bed of the pickup truck.

       When police arrived at the convenience store, Huntley was unresponsive.
       Huntley spent several weeks in the hospital recovering from his injuries and
       underwent surgery for the injuries to his abdomen and hip. Huntley, Bolden
       and the store clerk positively identified Appellant in a photo lineup as the
       shooter.

       The State charged Appellant with first-degree assault and armed criminal
       action. The jury found Appellant guilty on both charges. The trial court
       sentenced Appellant to two concurrent terms of twenty years of
       imprisonment. This appeal follows.

       On appeal, Appellant argues the trial court erred in refusing to submit a
       self-defense instruction proffered by the defense because there was
       substantial evidence supporting its submission.

(Resp. Ex. C, pp. 2-5).




                                            5
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 6 of 22 PageID #: 1236




III. ANALYSIS

   A. Trial Counsel was not Ineffective for Failing to Investigate Certain Medical
      Evidence Supporting an Alleged Mental Health Defense. This Court Defers to
      the Missouri Court of Appeals’ Decision on This Issue (Responds to the First
      Ground for Relief).

       In his first ground for relief, Richardson argues his “[c]ounsel did not investigate

medication evidence” that would have supported a defense that Richardson suffered

“severe withdrawal effects” from a drug known as “Effexor,” which allegedly caused him

to suffer “paranoid and [a] distorted perception” when he shot Huntley. Richardson says

“[t]he medication evidence would have supported [his] claim of self-defense.”

Richardson raised this claim during his state post-conviction appeal (Resp. Ex. F, p. 12),

and the Missouri Court of Appeals denied it. (Resp. Ex. H, pp. 3-7). Claims that have

been previously adjudicated on the merits in state court “shall not be granted” relief

unless the state court’s decision contradicted or unreasonably applied clearly-established

federal law or resulted in an unreasonable determination of the facts. 28 U.S.C. §

2254(d).

       The Missouri Court of Appeals applied the proper standard for evaluating whether

counsel was ineffective. (Resp. Ex. H, p. 3); see Strickland v. Washington, 466 U.S. 668

(1984). To succeed under the Strickland ineffectiveness standard, a petitioner must show

that counsel’s conduct fell below reasonable professional standards and “that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694. There is “a strong presumption that




                                              6
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 7 of 22 PageID #: 1237




counsel’s conduct falls within the wide range of reasonable professional assistances.” Id.

at 689.

          Richardson failed to show counsel’s conduct was unreasonable or that he was

prejudiced by counsel’s actions. The Missouri Court of Appeals gave a detailed

explanation why there was no misconduct by trial counsel nor resulting prejudice:

          For his first point on appeal, movant alleges the motion court clearly erred
          in denying relief on his claim that trial counsel was ineffective for failing to
          investigate and present evidence at trial of movant’s mental-health history
          and the side effects he was experiencing from his abrupt withdrawal from a
          prescription medication. The motion court held an evidentiary hearing, at
          which both counsel and movant testified. The motion court denied
          movant’s claim, finding that counsel’s decision not to present such
          evidence was clearly a reasonable strategic decision.

          Counsel has wide discretion in determining what strategy to use in
          defending his client. Shelton v. State, 440 S.W.3d 464, 469 (Mo. App. E.D.
          2014). Reasonable choices of trial strategy, no matter how ill-fated they
          appear in hindsight, cannot serve as a basis for an ineffective-assistance-of-
          counsel claim. Worthington v. State, 166 S.W.3d 566, 573 (Mo. banc
          2005). To prevail on his claim, movant must overcome the strong
          presumption that the challenged action was reasonable and effective trial
          strategy. Shelton, 440 S.W.3d at 470. In reviewing trial strategy, we
          evaluate the conduct of counsel from his perspective at the time of the
          conduct. State v. Light, 835 S.W.2d 933, 940 (Mo. App. E.D.1992).

          Trial counsel – a seasoned attorney, with thirty years’ experience, who has
          tried well over one hundred jury trials, and whose practice consists of
          largely criminal-defense work – knew he had a strategic choice between a
          defense based on defendant’s mental health and one based on self-defense.
          He met with the movant, and talked with him at great length in the months
          leading up to the trial. The two discussed the evidence, and watched the
          surveillance video of the incident several times. They also discussed
          whether to plead guilty or proceed to trial. And they discussed potential
          defenses. Counsel knew that movant had a mental-health diagnosis, and
          that he had stopped taking his prescription medication. Counsel and movant
          talked at great length about how these issues might affect movant’s trial.
          Counsel reviewed movant’s medical records and talked with movant’s
          psychiatrist about the effects of movant’s medications. Counsel also spoke

                                                 7
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 8 of 22 PageID #: 1238




      with his trial expert about the possibility of using movant’s mental
      condition as a defense. Counsel considered the possibility that defendant
      was not competent to stand trial and that he was not guilty by reason of
      insanity, but ultimately concluded that those possibilities did not apply to
      movant.

      In the end, movant decided to proceed to trial, and counsel chose a self-
      defense strategy in accordance with movant’s stated reason for shooting the
      victim. Counsel testified that “from the get-go,” movant consistently
      maintained that the victim was armed and that he had shot the victim in
      self-defense. Movant testified at the evidentiary hearing that he did not
      disagree with the self-defense defense. Counsel believed that presenting
      evidence of a mental condition would have hurt that defense. He believed
      that if he presented such evidence, the jury would view the surveillance
      video and see movant as one who overreacted to a situation, and not as one
      who was acting out of self-defense. Counsel wanted to present movant “as
      clean as possible,” with regard to movant's encounter with the victim.
      Indeed, evidence of movant’s mental health and his violent behavior would
      have contradicted the strategy of presenting movant as a law-abiding man
      who acted out of self-defense.

      Counsel investigated several different possible strategies for movant’s
      defense. Consequently, we will rarely second-guess counsel’s actual
      choice. Middleton v. State, 103 S.W.3d 726, 736 (Mo. banc 2003). “Trial
      counsel is normally in the best position to assess the trade-offs involved in
      selecting particular defenses.” Id. Strategic choices made after a thorough
      investigation are “virtually unchallengeable.” Id. at 736-37. Movant’s
      contention that trial counsel failed to thoroughly investigate is belied by the
      record. Given the facts and evidence before him, counsel made a reasonable
      choice of defenses. “Counsel will not be found ineffective for choosing to
      pursue one reasonable trial strategy to the exclusion of another.” McFadden
      v. State, 553 S.W.3d 289, 309 (Mo. banc 2018).

      We lastly address a few additional flaws in movant’s argument. Movant
      alleged in his motion that he had abruptly stopped taking his medications
      several days before the shooting. He persists in this assertion on appeal.
      According to trial counsel, however, movant told him that he had not taken
      the medication for quite some time, maybe even over a year prior to the
      shooting. The motion court was free to believe trial counsel and to
      disbelieve movant. Just as the motion court was free to disbelieve movant’s
      testimony that at the time of the shooting, he was suffering from
      withdrawal effects, such as hostility, aggressiveness, and paranoia. Gold v.
      State, 341 S.W.3d 177, 180 (Mo. App. S.D. 2011). Even if believed,

                                            8
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 9 of 22 PageID #: 1239




       movant has not shown how such evidence would have changed the
       outcome of his trial. Movant attributes his action in shooting victim to
       withdrawals from abruptly stopping his medication. But he admitted at the
       sentencing hearing that he was violent and would occasionally go into a
       rage and “smash stuff,” even before he started the medication, and that he
       continued to drink and throw fits even while taking the medication. In
       short, movant admitted he was violent both while he was on the medication
       and when he was not. Movant has not shown how the desired evidence
       would have provided a viable defense.

       Movant also contends a reasonable probability exists that but for counsel’s
       decision, the jury would have acquitted him of first-degree assault and
       convicted him of the lesser offense of second-degree assault premised on
       sudden passion, but that defense arises out of provocation and is an
       objective standard, not altered by a defendant’s mental condition. Clark v.
       State, 30 S.W.3d 879, 883 (Mo. App. S.D. 2000). Trial counsel cannot be
       ineffective for failing to present evidence that would not have supported the
       defense. See Davis v. State, 486 S.W.3d 898, 913 (Mo. banc 2016).

       Lastly, movant contends that the trial court would have imposed a lesser
       sentence had counsel presented evidence of his mental condition and his
       withdrawal symptoms. But movant presented this information to the court
       at the sentencing hearing. He told the court about his long battle with
       alcoholism. He told the court about his prescription medications. And he
       called several character witnesses to testify about his struggles. The
       proclaimed, desired information was before the court, for the court’s
       consideration as mitigating circumstances. Movant has thus failed to show
       that but for trial counsel’s decision, he would have received a lesser
       sentence.

       Defendant bore the burden of proving this claim by the preponderance of
       evidence. Rule 29.15(i). He failed to do so. Counsel made a reasonable
       choice. And it is not ineffective assistance of counsel to pursue one
       reasonable trial strategy to the exclusion of another reasonable trial
       strategy. Worthington, 166 S.W.3d at 573. After full review of the record,
       we discern no mistake. The motion court did not err in denying this claim.
       We deny this point.

(Resp. Ex. H, pp. 3-7).

       Richardson accuses the Missouri Court of Appeals’ of lying about the facts—of

“playing a shell-game [and] using wordplay to justify” further violation of his

                                             9
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 10 of 22 PageID #: 1240




constitutional rights. Richardson says the court’s factual recitals are “absurd and

baseless,” and he points to his own appendix of “evidence” that he says contradicts

everything the appellate court relied on. As mentioned above, an “unreasonable

determination of the facts” may support granting a writ of habeas corpus. 28 U.S.C. §

2254(d). But, here, no such unreasonableness can be found.

       For example, the Missouri Court of Appeals explained that “[c]ounsel [] spoke

with his trial expert about the possibility of using movant’s mental condition as a

defense,” but “[i]n the end … chose a self-defense strategy in accordance with movant’s

stated reason for shooting the victim.” (Resp. Ex. H, pp. 4-5). Richardson takes issue with

this characterization, saying “[c]ounsel did not investigate medication evidence.” In

support, Richardson cites to the post-conviction trial transcript; but, that transcript

actually shows the opposite of his allegations. Counsel testified that he “did speak to

someone, Dr. Rao, [about the] medication” though he couldn’t specifically “recall

speaking to more than one doctor.” (emphasis added). He went on to explain that “Dr.

Rabun testified for us, and it would surprise me if I didn't at least mention Jeffery's

condition to Dr. Rabun as a possibility of a defense, but, again, that was not a defense

that I think was available to us.” (Resp. Ex. K, p. 13). Contrary to Richardson’s

allegations, then, the record does not show that counsel altogether failed to “investigate

medical evidence”—he simply didn’t see it as viable.

        As another example, the Missouri Court of Appeals explained that “[Richardson]

told [his counsel] that he had not taken the medication for quite some time, maybe even

over a year prior to the shooting.” (Resp. Ex. H, p. 6). Thus, counsel would not have had

                                              10
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 11 of 22 PageID #: 1241




much reason to rely on a defense predicated on withdrawal symptoms. But, Richardson

counteracts this finding by pointing, again, to the post-conviction trial transcript, in which

he testified that he actually stopped taking the medication “about two days” before the

shooting occurred. (Resp. Ex. K, p. 26). Even so, this cited-to testimony does not directly

refute the appellate court’s findings—what Richardson said during a post-conviction

evidentiary hearing, and what he told his counsel in the lead up to trial, are two separate

matters. “A fair assessment of attorney performance requires … [the court] to evaluate

the conduct from counsel’s perspective at the time.” Davis v. U.S., 858 F.3d 529, 534 (8th

Cir. 2017) (emphasis in original). Richardson points to no record that refutes the

appellate court’s finding that he told his counsel something different than what he

testified to before the trial court on his motion for post-conviction relief. Regardless, even

assuming counsel was told before trial that Richardson stopped taking his medication just

days before the shooting, counsel made clear that he still would not have seen it as a

viable strategy:

        Q. As you sit here today would you have done anything different with
       regard to the defense of—that is being suggested here that Mr. Richardson's
       withdrawal from the Effexor, the anxiety medication, would have been a
       legitimate defense in this case?

        A. No, that was not a defense in my mind in this case.

(Resp. Ex. K, p. 20). When asked why counsel did not believe the medication

withdrawal defense was viable, he explained that it would have undercut the self-

defense angle that was pursued instead:




                                             11
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 12 of 22 PageID #: 1242




       Q. So you just said earlier that you did some investigation, that you would
       feel compelled to do an investigation with these types of facts. What sort of
       investigation did you do?

       A. A lot of this is going on my memory. You know, I had in my notes
       talking about calling Dr. Rao, I believe, who is his mental health
       professional, reviewing the mental health notes. We didn't actually order a
       psychiatric exam, as I recall. I don't think it was warranted in this case. You
       know, here is the way I go through it. Ultimately, I think, you have to make
       a decision when it -- when there is a self-defense case, and Jeffery from the
       get-go said this was self-defense, I believe that the guy was armed and I
       fired my weapon accordingly. Okay. In my mind there is -- strategy is do
       you go down the road of mental health problems that perhaps his intent was
       negated in some way by whatever mental health issues he was suffering
       from or self-defense. To my way of thinking that's kind of an either or
       decision because I think if you go down the road of self-defense then you
       are not saying I shot him because I'm crazy or because I had a mental health
       issue.

       Q. So your feeling at the time was that those things were incongruous with
       each other, contradicted each other essentially?

       A. Right. I think if you are going to go self-defense, you go self-defense all
       the way. You don't say, I shot you because I was suffering from mental
       disease or defect at the time or that my mental condition somehow negates
       my intent in the case.

(Resp. Ex. K, pp. 9-10).

       This Court has carefully reviewed the record upon these examples and others; yet,

nothing supports the view that the Missouri Court of Appeals made an “unreasonable

determination of the facts.” 28 U.S.C. § 2254(d). As it turns out, the self-defense strategy

didn’t work, and now Richardson wants to say his counsel erred by not picking a

different strategy. Of course, counsel is entitled to “substantial deference” in his or her

strategic decision-making, Premo v. Moore, 562 U.S. 115, 126 (2011), and there is no

promise of “perfect advocacy.” Maryland v. Kulbicki, 126 S.Ct. 2, 5 (2015). Perhaps


                                             12
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 13 of 22 PageID #: 1243




perceiving this deferential hurdle, Richardson seeks to retool the underlying facts to

exhibit an incompetency on his counsel’s part that simply isn’t supported by the record.

The Missouri Court of Appeals adequately explained why counsel chose not to pursue a

mental health defense predicated on medication withdrawal and, wise or unwise in

retrospect, this Court will not disturb that decision here.

   B. The Trial Court did not Err in Refusing to Give a Jury Instruction on Self-
      Defense. This Court Defers to the Missouri Court of Appeals’ Decision on
      This Issue (Responds to the Second Ground for Relief).

       In his second ground for relief, Richardson argues the “trial court erred in refusing

[to give a] self-defense instruction.” Richardson says “Huntley struck [him] in the head

inprovoked (sic),” which he argues justified his shooting of Huntley. Richardson properly

raised this claim during his direct appeal, see Shockley v. State, 579 S.W.3d 881, 900

(Mo. banc. 2019) (“trial error [] is outside the scope of [Rule 29.15] postconviction relief

proceedings”), and the Missouri Court of Appeals denied it. (Resp. Ex. A, p. 16; Resp.

Ex. C, pp. 5-9). Claims that have been previously adjudicated on the merits in state court

“shall not be granted” relief unless the state court’s decision contradicted or unreasonably

applied clearly-established federal law or resulted in an unreasonable determination of

the facts. 28 U.S.C. § 2254(d).

       A trial court is “required to give an instruction on self-defense [when the

defendant] (1) was not the initial aggressor, and (2) reasonably believed the use of deadly

force was necessary to protect himself from death, serious physical injury, or a forcible

felony.” State v. Barnett, 577 S.W.3d 124, 128 (Mo. banc. 2019) (citing § 563.031,



                                              13
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 14 of 22 PageID #: 1244




RSMo). The Missouri Court of Appeals rejected a self-defense instruction because

Richardson failed to satisfy the second prong:

       Viewing the evidence in the light most favorable to Appellant, there was
       not substantial evidence admitted at trial that could support a finding that
       Appellant had reasonable cause to believe it was necessary to use deadly
       force against Huntley to save himself from immediate danger of serious
       bodily injury or death. There is no evidence Appellant saw anything on
       Huntley’s person or in his hand before Appellant fired two shots at
       Huntley. The testimony was only that Appellant saw a flash and saw
       Huntley reach down with one of his hands. While Appellant testified he
       believed that Huntley was reaching for a gun, he stated this belief was
       based upon Appellant striking him with his hand because “why would
       somebody attack you right out in front of the store” and he “figured” he
       was in big trouble and that Huntley was going to cause him “real damage.”

       This testimony does not support a finding there was a real or apparently
       real necessity for Appellant to use deadly force against Huntley. A single
       strike to the face does not reasonably lead to the conclusion that a person is
       armed and that one is in immediate danger of serious bodily injury or death,
       such that it would justify Appellant’s response, which was to immediately
       draw and fire a deadly weapon. Nor does Appellant’s testimony that he
       fired a second shot after Huntley appeared to raise his arms and lunge at
       Appellant support a self-defense instruction, as raising the arms and
       lunging does not, by itself, present a real or apparently real necessity to kill
       in order to save oneself from immediate danger of serious bodily injury or
       death.

       Finally, there was no substantial evidence presented at trial to support the
       fourth requirement of a self-defense instruction, that being whether there
       was an attempt by Appellant to do all within his power consistent with his
       personal safety to avoid the danger and the need to take a life. Here, upon
       being struck in the face once by Huntley, Appellant instantly drew his
       weapon and fired two shots at Huntley. There is no evidence that Appellant
       made any attempt to avoid the danger but instead immediately responded
       with deadly force.

       Appellant’s point on appeal is denied.

(Resp. Ex. C, pp. 6-9).



                                             14
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 15 of 22 PageID #: 1245




       Richardson argues “self-defense is for the jury to decide,” and accuses the state

courts of error in withholding from the jury a self-defense instruction under its own

interpretation of the facts. But, of course, “[w]hether the defendant has produced the

quantum of evidence necessary to support the submission of a self-defense instruction is

a question of law for the trial court.” Fisher v. State, 359 S.W.3d 113, 119 (Mo. App.

W.D. 2011) (citing State v. Nunn, 697 S.W.2d 244, 246 (Mo. App. E.D. 1985)). Self-

defense only becomes an “an issue for the fact-finder when there is conflicting evidence

or different inferences could be reasonably drawn from the evidence.” State v. Jones, 553

S.W.3d 909, 914 (Mo. App. S.D. 2018). With the courts’ initial gatekeeping function in

mind, the question here turns on whether the state courts’ refusal to give a self-defense

instruction as a matter of law violated a federal protection—namely, Richardson’s rights

under the Due Process Clause of the Fifth and Fourteenth Amendments. See Woods v.

Solem, 891 F.2d 196, 199 (8th Cir. 1989) (discussing when the refusal to issue a self-

defense instruction violates the U.S. Constitution).

       Here, the Court finds no error in the Missouri Court of Appeals’ conclusion that “a

single strike to the face” does not warrant the use of deadly force, such that the self-

defense argument simply failed as a matter of law upon the elements. (Resp. Ex. C, p. 8).

Given its irreversible nature, deadly force is not justified “in response to fear of being

grabbed or even punched,” nor is it justified to “repel a simple assault and battery.” State

v. Bruner, 541 S.W.3d 529, 538 (Mo. banc. 2018). Yet, that is exactly what happened

here. The Missouri Court of Appeals aptly sums it up: “[a] single strike to the face does

not reasonably lead to the conclusion that a person is armed and that one is in immediate

                                              15
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 16 of 22 PageID #: 1246




danger of serious bodily injury or death, such that it would justify Appellant’s response,

which was to immediately draw and fire a deadly weapon.” (Resp. Ex. C, p. 8). This is

not a case where Richardson’s life was verbally threatened beforehand, putting him on

heightened alert, nor in the aftermath of the battery did Richardson ever see a gun—or

something that appeared to be a gun—such that instinct might dictate an escalation in

force. See Barnett, 577 S.W.3d at 129 (self-defense instruction warranted where victim,

the aggressor, threatened defendant’s life—telling him he was “going to die”—and

defendant, engaged in a physical altercation, saw what he believed was a gun coming

towards his face). Accordingly, because the facts did not warrant a jury submission on the

issue of self-defense, there is no due process violation for which to merit disturbing the

conclusions of the Missouri Court of Appeals. See Crump v. Caspari, 116 F.3d 326, 327

(8th Cir. 1997) (refusal to give self-defense instruction did not violate due process where

instruction was not warranted under the facts). Richardson’s second ground for relief is

denied.

   C. The Trial Court did not Err in Failing to Object to Prosecutorial Misconduct.
      This Court Defers to the Missouri Court of Appeals’ Decision on This Issue
      (Responds to the Third Ground for Relief).

       In his third ground for relief, Richardson argues his trial counsel was ineffective

“due to failure to object to prosecutorial misconduct which caused prejudice and judicial

bias.” Specifically, “[p]rosecution inserted intent into defendant’s actions, stating that Mr.




                                             16
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 17 of 22 PageID #: 1247




Richardson wanted to ‘put down’ Mr. Huntley.”1 Richardson properly raised this claim

during his post-conviction appeal, and the Missouri Court of Appeals denied it. (Resp.

Ex. F, p. 12; Resp. Ex. H, pp. 7-10). Claims that have been previously adjudicated on the

merits in state court “shall not be granted” relief unless the state court’s decision

contradicted or unreasonably applied clearly-established federal law or resulted in an

unreasonable determination of the facts. 28 U.S.C. § 2254(d).

       The Missouri Court of Appeals rejected Richardson’s prosecutorial misconduct

argument because the prosecutor’s characterization—that Richardson “put down”

Huntley—was supported by the evidence. Moreover, even if the characterization was

objectionable, the decision not to object is generally a strategic one and there was no

showing that this strategy, even if ill-advised, ultimately tainted the trial:

       For his second point, movant alleges the motion court erred in denying
       relief on his claim that trial counsel was ineffective for failing to object to
       the prosecutor’s statement in closing argument that movant “advanced” on
       victim to “put him down.” The motion court denied this claim without an
       evidentiary hearing, finding that the complained-of statement was at the
       very beginning of the State’s argument, that the statement was a reasonable
       inference based on evidence at the trial, and that the statement could not
       have had a decisive effect on the outcome of movant’s trial. We discern no
       mistake. Read in context, the prosecutor was imploring the jury to view the
       evidence, including the surveillance tape, and his statement is supported by
       that evidence.

       “Ineffective assistance of counsel is rarely found in cases where trial
       counsel has failed to object.” Murphy v. State, 512 S.W.3d 125, 130 (Mo.
       App. E.D. 2017). “Trial counsel is granted vast latitude and judgment about

1
  Richardson also tangentially suggests “judicial bias” in the trial court’s reference to the
shooting as an “execution.” This claim, if it is made separately, was not presented to the state
courts and is, therefore, procedurally defaulted. See Kennedy v. Kemna, 666 F.3d 472, 480
(8th Cir. 2012) (“A claim is procedurally defaulted if a habeas petitioner failed to raise it in
state proceedings.”).
                                              17
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 18 of 22 PageID #: 1248




      whether or when to make objections.” Greer v. State, 406 S.W.3d 100, 105
      (Mo. App. E.D. 2013). To establish ineffective assistance of counsel based
      on counsel’s failure to object during closing argument, movant must show
      that his counsel’s objections would have been upheld if made and that the
      failure to object resulted in a substantial deprivation of his right to a fair
      trial. Glass v. State, 227 S.W.3d 463, 473 (Mo. banc 2007). Failure to make
      a non-meritorious objection is not ineffective. Id. Counsel’s failure to
      object during closing argument is generally not error, but is a function of
      trial strategy. Anderson v. State, 196 S.W.3d 28, 38 (Mo. banc 2006). It is
      well-recognized that even seasoned trial attorneys will often times not
      object to otherwise improper questions or arguments for strategic purposes
      because “it is feared that frequent objections irritate the jury and highlight
      the statements complained of, resulting in more harm than good.” Barton v.
      State, 432 S.W.3d 741, 754 (Mo. banc 2014); Marshall v. State, 567
      S.W.3d 283, 293 (Mo. App. E.D. 2019). As such, counsel’s failure to object
      is presumptively trial strategy and will not support an ineffective assistance
      of counsel claim unless movant shows otherwise. Barnes v. State, 334
      S.W.3d 717, 723 (Mo. App. E.D. 2011).

      Trial counsel would not have been successful had he objected to the
      prosecutor’s comment. “A prosecutor is allowed to argue the evidence and
      all reasonable inferences from the evidence during closing arguments.”
      State v. Brown, 337 S.W.3d 12, 14 (Mo. banc 2011). A prosecutor may
      characterize a defendant and his criminal conduct as long as the evidence
      supports such a characterization. State v. Simmons, 944 S.W.2d 165, 182
      (Mo. banc 1997). And the evidence here amply supports the prosecutor’s
      comment.

      That movant advanced on the victim is supported by the victim’s testimony
      that movant kept approaching him, kept walking towards him, and kept
      bothering him. The testimony of the victim, an eyewitness, and the
      surveillance tape show that movant first approached the victim while the
      victim sat in his car. Movant then left, and returned to his car. Victim exited
      his car and walked across the parking lot towards the convenience store, in
      order to get his cousin, who was inside the store, because victim did not
      like the situation. As the victim exited his car, movant also exited his car.
      As movant walked toward the door of the store, he kept watching over his
      shoulder. Movant approached the victim again, coming into “close”
      proximity of the victim. Victim turned and faced the movant, and told him
      to leave him alone. Victim backed up from movant, but the movant still
      walked toward the victim. The victim put his hand out, but movant kept
      walking towards the victim. The victim then swatted at movant, and
      continued to back up, ultimately coming to a stop, directly facing the

                                            18
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 19 of 22 PageID #: 1249




       movant. Movant kept walking towards the victim, then drew his gun and
       shot the victim.

       That victim was “put down” by movant is supported by the victim’s own
       testimony that he fell after getting shot. The surveillance video shows
       victim falling backwards when first shot. And the store clerk testified that
       he heard gun shots and then saw the victim “down.”

       Even if counsel should have objected, given the evidence of movant’s guilt,
       movant makes no showing or reasonable argument that he was deprived of
       a fair trial or that the statement had a decisive effect on the outcome of the
       trial.

       After full review of the record, we discern no mistake. The motion court
       did not err in denying this claim. We deny this point.

(Resp. Ex. H, pp. 7-10).

       At this stage, Richardson has done little more than repeat the points on appeal

from his post-conviction briefing. The only real addition he has made is to over-

emphasize the meaning of the preposition “to.” Richardson says the prosecutor erred in

using the phrase “to put down” in characterizing Richardson’s attack on Huntley.

Richardson says the prosecutor “used the word ‘to’ [in] speculating as to [the] motive [of

Richardson] and implying malicious intent.” Whatever one might attribute to the rather

innocuous word “to,” it was not actually spoken by the prosecutor—Richardson

mischaracterizes the record. To be sure, the prosecutor, in closing, actually said:

        Today is the day that you have to go back there and do justice for Marvin
       Huntley. Marvin was shot, was put down by the defendant on
       September 12, 2011 here in the City of St. Louis. Why would somebody
       attack him in the gas station lot? We don't know. We don't know. But he
       did, because you heard from Marvin, you heard from Ricky, you heard
       from Markesha, you heard from David, you heard from the police officers
       and you saw the video. You know what happened after all of that evidence.



                                             19
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 20 of 22 PageID #: 1250




(Resp. Ex. L, pp. 675-676 (emphasis added)). As the Missouri Court of Appeals found,

the evidence supports the characterization that Richardson, by shooting Huntley, “put

[him] down” when he fell backwards as a result. This Court finds nothing about the

Missouri Court of Appeals’ decision contrary to clearly-established federal law or based

on an unreasonable determination of the facts, see 28 U.S.C. § 2254(d). Accordingly, this

Court will defer to the Missouri Court of Appeals’ decision on this issue and denies

Richardson’s third ground for relief.

   D. Richardson’s Fourth Ground for Relief is Procedurally Defaulted.

       In his fourth ground for relief, Richardson argues his trial counsel was ineffective

“due to failure to rehabilitate Officer Stevens’ testimony.” Specifically, he claims that the

prosecutor had texted Stevens before giving testimony “telling him to change it.”

Looking at the trial transcript pages that Richardson cites in support, the prosecutor had

apparently texted Stevens notifying him that his prior testimony would not actually match

up to the photographs in the prosecutor’s possession:

       Q. Do you recognize those photographs?
       [Stevens]. Yes.
       Q. Do you recognize what's depicted in the photographs?
       A. Looks like the front of the house.
       Q. And the interior of the house?
       A. Uh-huh.
       Q. Would that appear to be correct, a picture of the front of the house? If
       you know, is that a picture of the front of the house and then a picture from
       the front inside the house? Look correct to you?
       A. Yeah, I guess.
       Q. Do you recall previously testifying in this matter?
       A. Yes.
       Q. At that time you said you saw Mr. Richardson go out the back door of
       that house from where you were standing in the front.


                                             20
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 21 of 22 PageID #: 1251




       A. Seems like he went to the rear of the house, so I assume he went out the
       back.
       Q. In fact, you had testified under oath that you did see him go through the
       house through the back door, correct?
       A. Yes, sir.
       Q. Were you since notified by the prosecuting attorney of these
       photographs?
       A. I'm sorry?
       Q. Subsequent to your testimony, did the prosecuting -- did you have a
       chance to talk to the prosecuting attorney, or did you get a text message
       from her or whatnot about these photographs?
       A. Yes.
       Q. So she notified you that those photographs actually belie the fact that
       you can't really see through that house, can you?
       MS. BOSTON: Objection, argumentative.
       THE COURT: Sustained.

(Resp. Ex. L, pp. 534-535). This Court can only assume what Richardson is really getting

at is that he wanted his trial counsel to impeach—not rehabilitate—Officer Stevens, a

witness hostile to Richardson, who purportedly lied about what transpired at

Richardson’s house after the shooting. Based on the transcript, that is exactly what trial

counsel attempted to do—this Court sees no error on counsel’s part based on

Richardson’s claim.

       In any event, Richardson did not actually bring this claim to the attention of the

state courts. He began to do so, in a pro se motion, but later abandoned it when counsel

wrote an amended motion on his behalf that did not include any mention of impeaching

(or rehabilitating) Stevens. (Compare Resp. Ex. J, p. 12; with Resp. Ex. J, pp. 22-40). The

simple fact is, neither the trial court nor the Missouri Court of Appeals considered this

argument—it being abandoned through the filing of the amended motion. (Resp. Ex. J,

pp. 51-54; Resp. Ex. H). Thus, this claim is procedurally defaulted. See Sweet v. Delo,


                                             21
Case: 4:19-cv-02364-SNLJ Doc. #: 16 Filed: 09/03/20 Page: 22 of 22 PageID #: 1252




125 F.3d 1144, 1149 (8th Cir. 1997) (“[F]ailing to present [a claim] to the Missouri

courts at any stage of [petitioner’s] direct appeal or his post-conviction proceedings”

renders it procedurally defaulted). Richardson attempted to bypass the procedural default

by arguing it was his counsel’s fault for not raising this claim in the amended motion;

but, as this Court explained above, there was no legal basis for raising it in the first place.

“A procedurally defaulted claim must be ‘substantial’ for the default to be excused—that

is, the claim must have “some merit.’” Thomas v. Payne, 960 F.3d 465, 474 (8th Cir.

2020) (quoting Martinez v. Ryan, 566 U.S. 1, 14 (2012)). Having shown no merit for this

particular claim in his briefing to this Court, Richardson’s fourth ground for relief is

denied.

IV. CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that petitioner Jeffery S. Richardson’s petition for a

writ of habeas corpus (ECF #1) is DENIED. This Court will not issue a certificate of

appealability. Judgment to follow.

       So ordered this 3rd day of September 2020.




                                           STEPHEN N. LIMBAUGH, JR.
                                           SENIOR UNITED STATES DISTRICT JUDGE




                                              22
